DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding independent claim 1, and claims 2-12 which depend therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein a light emitting device comprises a first organic layer containing a metal complex represented by the formula (1) and  a second organic layer containing at least one selected from the group consisting of a metal complex represented by the formula (2) and a polymer compound containing a constitutional unit having a group obtained by removing from the metal complex represented by the formula (2) one or more hydrogen atoms:

    PNG
    media_image1.png
    210
    331
    media_image1.png
    Greyscale

wherein M1, n1, n2, R1A, R2, E1, E2, E11A, E12A, E13A, R11A, R12A, R13A, and A1-G1-A2 are as outlined in the claim, and

    PNG
    media_image2.png
    181
    286
    media_image2.png
    Greyscale

wherein M2, n3, n4, EL, L1, L2, and A3-G2-A4 are as outlined in the claim.
One such as Sasada et al (US Patent Application Publication 2017/0117491) disclose a light emitting device having an anode, a cathode, and a first organic layer and a second organic layer disposed between said anode and said cathode [see paragraphs 0008-0012], wherein said first organic layer is a layer containing a metal complex represented by the formula (1) [see paragraph 0020]. However, the second organic layer disclosed by Sasada et al is a layer obtained by using a polymer compound comprising a constitutional unit having a crosslinkable group:

    PNG
    media_image3.png
    106
    263
    media_image3.png
    Greyscale

which one of ordinary skill in the art would recognize is not the metal complex of Formula (2) as required by the independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899